Case 3:15-cv-01749-L-AGS Document 213-3 Filed 05/22/19 PageID.2876 Page 1 of 6




                         EXHIBIT 1




                                                                       Exhibit 1
                                                                        Page 1
Case 3:15-cv-01749-L-AGS Document 213-3 Filed 05/22/19 PageID.2877 Page 2 of 6




                                                                       Exhibit 1
                                                                        Page 2
Case 3:15-cv-01749-L-AGS Document 213-3 Filed 05/22/19 PageID.2878 Page 3 of 6

                                           At anta        Ch cago         Me v e         Ph ade ph a    San F anc sco
                                           Boca Raton     Manhattan       Nashv e        San D ego      Wash ngton, DC




 Alexandra S. Bernay
 xanb@rgrdlaw.com




                                                        April 22, 2019

                                                                                                  VIA ELECTRONIC MAIL


 Counsel of Record

             Re:       Persian Gulf Inc. v. BP West Coast Products LLC,
                       No. 3:15-cv-01749-L-AGS

 Dear Counsel:

        I write pursuant to the Stipulated Protective Order in this Action to provide the advance
 notice required to allow Plaintiff Persian Gulf Inc.’s consultant, Cody Rosenfield, to receive
 materials designated “CONFIDENTIAL - FOR COUNSEL ONLY.”

        Mr. Rosenfield has signed Exhibit A as required by 8(d) of the Protective Order and we here
 provide his CV.

                                                          Very truly yours,



                                                                                         AY

 ASB:sll
 Enclosure




 1556160_1
       655 West Broadway      Suite 1900      San Diego, CA 92101     Tel 619 231 1058   Fax 619 231 7423   rgrdlaw.com
                                                                                                                Exhibit 1
                                                                                                                 Page 3
Case 3:15-cv-01749-L-AGS Document 213-3 Filed 05/22/19 PageID.2879 Page 4 of 6




                                  Cody Rosenfield
                                    2019 Curriculum Vitae
                                  codyrosenfield@gmail.com
                                   WeWork, Cody Rosenfield
                                177 E Colorado Blvd Suite 200,
                               Pasadena, CA 91105, United States

 EDUCATION
 The George Washington University, Columbian College of Arts and Sciences, Washington,
 DC, Bachelor of Science, Political Science; May 2014.

 PROFESSIONAL SUMMARY
 Cody is an energy and environmental advocate and expert, focusing on market operations. He
 has worked with environmental organizations, consumer groups, and others while being featured
 on most major California TV & Radio news stations. His work has been quoted in prominent
 newspapers, and trade journals.

 CONSUMER WATCHDOG
 Los Angeles, California
 Consumer Advocate, 2014 – 2017

 General Responsibilities
    Wrote over 50 press releases on issues regarding energy consumption & price
       manipulation.
    Organized and participated in over 30 press conferences.
    Wrote dozens of blogs for Consumer Watchdog and affiliate Capitol Watchdog.
    Worked on a variety of issues including Health Insurance Regulation (Prop 45), Medical
       Malpractice legal caps (Prop 46), drug prices, and data privacy.

 Oil & Gasoline Investigation
      Worked on a California gasoline price investigation in 2015/16.
      Analyzed oil industry operations to find anticompetitive practices, which were provided
       to the public, and California Department of Justice.

 Reports on California Gasoline Market
     Against the Tide: How Missing Tankers Pumped Up Gas Prices and Refiner Profits,
       February 8, 2016
     Golden State Gouge: The Summer of Record Refining Profits, August 5, 2015
     Refining Profits: How Californians Get Fleeced at the Pump, May 5, 2015
     Price Spiked: How Oil Refiners Gouge Californians on Their Gasoline and What it Cost,
       March 2015
     Pump Jacking California’s Climate Protection: The Threat of Oil Industry Influence &
       Market Manipulation, December 15, 2014

 Investigations & Reported Stories
                                                                                   Rosenfield 1

                                                                                         Exhibit 1
                                                                                          Page 4
Case 3:15-cv-01749-L-AGS Document 213-3 Filed 05/22/19 PageID.2880 Page 5 of 6



       Oil Tanker Tracking. Sole author of a report analyzing oil tanker operations relating to
        California gasoline prices. The report was featured on the front page of the San Francisco
        Chronicle & the top story on the Los Angeles Times website on February 8, 2016.
       Pricing Tactics. Provided evidence to the California Attorney General revealing pricing
        disparities in wholesale gasoline markets on June 30, 2015.
       Scrambling Helicopters. Organized news helicopters to film oil tankers as they were
        filled with gasoline leaving California.

 Media & Advocacy
    Featured in 5-part series on Energy & the Environment in California. The episode I am
       featured in can be viewed here: https://spotlightcalifornia.com/at-the-pump/ (I enter at
       2:20) .
    Interviewed or appeared on the following TV stations regarding oil issues: KTLA,
       KABC, KCAL/CBS, and NBC Los Angeles.
    Quoted in the following papers or radio stations: San Francisco Chronicle, Los Angeles
       Times, KQED, KPBS, Mercury News, Los Angeles Daily News, and more.


 COALITION FOR CLEAN AIR
 Los Angeles, California
 Policy Associate, January 2018 – March 2019

 Port & Freight Regulatory Advocacy
     Led the Coalition for Clean Air’s port and freight advocacy.
     South Coast Air Quality Management District’s Warehouse Indirect Source Rule.
           o Worked with environmental advocates and businesses to advocate for a strong
              Indirect Source Rule for warehouses.
           o Coordinated closely with SCAQMD staff to develop ambitious concepts for the
              rule, and provide feedback.
     Member of the SCAQMD’s Technical Working Group for Seaports.
           o Worked with stakeholders in the Working Group to create the San Pedro Bay Port
              emissions inventory, and to forecast future emissions.
     Organized and advocated before the California Air Resources Board regarding the
       upcoming Vessel-at-Berth regulation, which will require large ships to use Alternative
       Maritime Power while at Berth at most ports in California.
           o Authored a letter of support and organized a coalition of prominent non-profit
              organizations to sign-on.
     Participated in the AB 617 public meeting process.
           o Attended and spoke at the community meetings in the first year communities
              designated by AB 617, including San Bernardino/Muscoy, Long Beach, and
              Boyle Heights/East Los Angeles.
           o Worked with SCAQMD staff during AB 617 planning process.
     Served on the LA Metro Sustainability Council as the Air Quality representative.
     Organized and advocated with the California Cleaner Freight Coalition (CCFC).



                                                                                     Rosenfield 2

                                                                                            Exhibit 1
                                                                                             Page 5
Case 3:15-cv-01749-L-AGS Document 213-3 Filed 05/22/19 PageID.2881 Page 6 of 6



            o Worked with a diverse array of non-profits & unions that are members of the
                CCFC to coordinate advocacy toward cleaner freight operations in California.
       Analyzed data on port operations, ship movements, compliance with regulations and
        legal settlements.

 OIL & GASOLINE PRICE MANIPULATION RESEARCH
 Los Angeles, California, 2017 - Present

 Grants from Essential Information
     Essential Information provided grants to continue research into anti-trust issues in oil
       markets.
     Grants included authoring of articles, research, and other funding.

 Torrance Refinery Action Alliance (TRAA)
     Provided analysis & assistance to TRAA for their purpose of pushing safety regulations
       at Southern California refineries.




                                                                                      Rosenfield 3

                                                                                            Exhibit 1
                                                                                             Page 6
